Citation Nr: 1331027	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  03-32 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for left shoulder degenerative joint disease with acromioclavicular joint separation (left shoulder disability). 

2.  Entitlement to a rating in excess of 20 percent for right anterior cruciate ligament insufficiency with residual instability (right knee instability). 

3.  Entitlement to a rating in excess of 30 percent for traumatic arthritis of the right knee (right knee arthritis).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to January 1986. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2002 and August 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In the February 2002 rating decision, the RO denied service connection for left shoulder disability.  In the August 2011 rating decision, the RO increased the rating for the Veteran's right knee traumatic arthritis to 30 percent, effective March 8, 2010, denied a rating in excess of 20 percent for his right knee instability and denied entitlement to a TDIU.

In September 2006 and again in February 2010, the Board remanded for additional development the Veteran's claim of service connection for a left shoulder disability.  Also as to the claim of service connection for a left shoulder disability, in July 2006 the Veteran testified at a personal hearing before a Veterans Law Judge (VLJ) who has since left the Board's employment.  In January 2012, the Board notified the Veteran of this fact and offered him another hearing.  Later in January 2012, the Veteran notified the Board that he did not want another hearing.

As to the rating claims, in the April 2012 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran requested a Central Office hearing.  However, in September 2013 he withdrew this hearing request.  Given the above, the Board finds that VA adjudication of the appeal may go forward without holding another hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As to the claim of service connection for a left shoulder disability, the service treatment records show that the Veteran was treated for his left shoulder in service and at his September 2002 hearing before a Decision Review Officer (DRO) at the RO, the Veteran competently and credibly reported having left shoulder problems since that time.  Based on the review of the lay and medical evidence, however, it is unclear whether the Veteran's current left shoulder disability is related to or had its onset in service.  As such, a further VA examination is necessary.

In addition, while the AMC was undertaking the development ordered by the Board in its February 2010 Remand, the RO created a Temporary Claims File in connection with the Veteran's above rating claims.  This Temporary Claims File contained, among other thing, VA treatment records dated through August 2011 that were neither considered by the July 2010 VA examiner in providing his opinion as to the origins of the Veteran's disability or by the AMC when it readjudicated the claim in the October 2011 supplemental statement of the case.  

Therefore, the Board finds that a remand to obtain an addendum to the July 2010 VA examination as well as to issue a supplemental statement of the case, that both takes into account these treatment records, is required.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment).

In the Veteran's April 2012 VA Form 9, Appeal to Board of Veterans' Appeals, he raised a claim of entitlement to service connection for depression secondary to his already service connected disabilities.  However, this claim has not been adjudicated by the RO and it is inextricably intertwined with the pending TDIU claim.  Therefore, the Board finds that adjudication of the TDIU claim must be deferred pending completion of the RO's adjudication of his new claim of service connection for depression.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  

As to the claim for a psychiatric disorder and a TDIU, the Board finds that a remand is required because the record does not contain a medical opinion as to whether any psychiatric disorder is caused or aggravated by military service or an already service-connected disabilities, as well as whether the Veteran's service-connected disabilities, acting alone, render the Veteran unable to work given his education, training, and work history.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006); Also see Rice v. Shinseki, 22 Vet. App. 447, 452 (2009); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).   

As to all the issues on appeal, the record shows that the Veteran receives ongoing treatment from the Hampton VA Medical Center and Daniel G. Kean, M.D.  However, his post-August 2011 VA treatment records and post-April 2011 private treatment records are not in the claims file.  Therefore, while the appeal is in remand status these records should be obtained and associated with the record on appeal.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them). 

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  Associate with the claims file, physically or electronically, all of the Veteran's post-August 2011 treatment records from the Hampton VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.

2.  After obtaining an authorization from the Veteran, associate with the claims file his post-April 2011 treatment records from Dr. Kean.  All actions to obtain the requested records should be documented fully in the claims file.

3.  Provide the Veteran with notice of the laws and regulations governing service connection for psychiatric disability, on both a direct and secondary basis, as well as to a TDIU.

4.  Notify the Veteran that he may submit lay statements from himself, as well as from individuals such as friends and/or family members, who have first-hand knowledge of the onset and/or recurrence of his left shoulder symptoms during and/or since service, as well as the impact of his right knee disabilities on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

5.  Schedule the Veteran for an appropriate VA examination to ascertain the onset and/or etiology of any psychiatric disability found to be present.  The claims folder should be made available to and reviewed by the examiner and all necessary tests should be conducted.  

The examiner should identify all psychiatric disorders found to be present or that were diagnosed during and since service.  

As to each diagnosed psychiatric disorder, the examiner must opine as to whether it is at least as likely as not related to or had its onset in service.

The examiner must also opine as to whether it is at least as likely as not that any psychiatric disorder found to be present was caused or aggravated (permanently worsened) by any service-connected disability.  If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation. 

If the examiner cannot provide an answer to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

In providing answers to the above questions, the examiner must acknowledge and discuss the Veteran's competent and credible report as to the onset of his psychiatric symptoms.  A complete rationale for all findings and conclusions should be set forth in a legible report. 

6.  After undertaking the above development to the extent possible, afford the Veteran a VA examination to determine the onset and/or etiology of any left shoulder disability found to be present.  The claims folder, including all the VA treatment records should in the Temporary Claims File, should be made available and reviewed by the examiner.  

The examiner must identify all left shoulder disabilities found to be present.  Thereafter, the examiner must opine as to whether it is at least as likely as not that the Veteran has a left shoulder disability that is related, at least in part, or had its onset in service.

In responding to the above inquiry, the examiner must accept as true the Veteran's competent and credible account of having left shoulder problems since service.  

A complete rationale with citation to relevant evidence found in the claims file should be provided for any opinion offered.  

7.  After undertaking the above development to the extent possible, provide the Veteran with an appropriate VA examination to determine the severity of his right anterior cruciate ligament insufficiency with residual instability and traumatic arthritis of the right knee.  The claims folder should be made available and reviewed by the examiner.  The examination should conduct complete range of motion studies with specific findings as to flexion and extension of the knee.  The examiner should also discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to the degree to which this pain further limits flexion and extension of the knee, i.e., the extent of his pain-free motion.  The examiner should also discuss the presence of any right knee instability and provide an opinion as to whether the instability is best characterized as slight, moderate, or severe.  A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

8.  After undertaking the above development to the extent possible, provide the Veteran with an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist with respect to his TDIU claim.  The claims file should be made available to the examiner and all appropriate tests should be performed.  The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that the Veteran's service-connected disabilities, alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  In offering this impression, the examiner must acknowledge and take into account this Veteran's education, training, and work history.  All finding and conclusions should be set forth in a legible report, accompanied by a rationale.

9.  Adjudicate the Veteran's claim of service connection for psychiatric disability on both a direct and secondary basis.  Then readjudicate the appeal.  If any benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case (SSOC).  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

